Citation Nr: 1122504	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran was afforded a Travel Board hearing in December 2008.  The transcript has been associated with the claims file.

This appeal was previously before the Board in September 2009, at which time it was remanded for additional development and for a VA examination.  This appeal was again remanded by the Board in April 2010 in order to obtain private records from Raymond Catania, Au.D., and to arrange for another VA examination.  The records were obtained and a VA examination was afforded the Veteran.  Although the examiner did not specifically discuss the private doctors' opinions, such a discussion is not necessary to grant this claim, and the Board finds that there was substantial compliance with the remand directives.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

Additional pertinent evidence was submitted in April and May 2011.  The evidence is in the form of a statement from the Veteran and a Board decision wherein a case with similar facts was remanded.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, because the benefit sought is being granted, a remand for consideration of the new evidence by the RO is not necessary.



FINDINGS OF FACT

1.  The competent evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is causally related to service. 

2.  The competent evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss and tinnitus due to his active military service.  Specifically, he contends that he was exposed to aircraft noise while in service, and that he perforated his left eardrum while in service.  The Veterans DD Form 214 shows that he served in the United States Air Force as an operation room specialist, similar to the civilian occupation of a surgical orderly.

The Veteran's March 1964 service entrance examination indicated that he had normal ears, and he reported that he did not experience ear trouble.  There does not appear to have been an entrance audiogram.  A service medical note from July 1965 indicated that the Veteran had fallen from his bunk bed.  He was evaluated for a concussion, and a skull series revealed no fracture or significant abnormality.  Various audiograms in October and December 1967 are of record, and according to the September 2007 VA examiner, the service treatment records showed hearing within normal limits, but asymmetric such that hearing was worse in the left ear in mid-October 1967.  In his January 1968 separation examination, the Veteran reported having experienced hearing loss and ear trouble.  The examiner noted that the Veteran ruptured his eardrum in October 1967, but that it was well-healed.  No hearing loss was present, and there were no other complications.  The box indicating "drums (perforation)" was marked normal.  The January 1968 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-10
-5
LEFT
5
-5
0
-10
-5

Private treatment records from North Shore Otolaryngology Associates depict the Veteran's hearing loss and tinnitus from December 2003 to March 2006.  In 2003, the Veteran complained to Michael K. Ditkoff, M.D., regarding tinnitus, hearing loss, and his experience of a rocking sensation.  It was noted that he was a rock musician.  Dr. Ditkoff diagnosed the Veteran with bilateral high frequency nerve loss, symmetrical hearing, tinnitus, and vertigo that had resolved.  A recommendation was made that in the event the tinnitus returned, the Veteran should be checked to determine if his tinnitus was associated with high frequency nerve loss.  An audiogram gave an impression of borderline normal to mild sensorineural hearing loss in both ears through 2000 Hz, with sloping to severe sensorineural hearing loss thereafter.  The May 2005 audiogram gave an impression of mild to moderately-severe sensorineural hearing loss.  At that time an otoscopic examination of external auditory canals and tympanic membranes was abnormal, as was an assessment of hearing with tuning forks and clinical speech reception thresholds.  The Veteran was recommended to be evaluated for hearing aids.  

A March 2006 audiogram, revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
35
25
35
35
LEFT
35
30
35
55
55

The Veteran wrote in January and February 2007 explaining that he ruptured his eardrum in October 1967 while stationed overseas.  He explained that he was seen by an Ear, Nose and Throat (ENT) specialist, Dr. Dutt, and informed that his eardrum would heal in a few weeks, and that the ringing in his ear would eventually cease.  The Veteran indicated that the eardrum healed in a few weeks, but that he experienced recurring bouts with tinnitus.  After experiencing tinnitus for approximately 10 years, it stopped until its recurrence in approximately 2000.  The Veteran indicated that the medical staff with whom he spoke about his tinnitus indicated that he could not do much about it.  The Veteran explained that he went to doctors for his hearing problems.  Specifically, during the 1990s he had problems with his hearing, and saw Michael Setzen, MD., from North Shore Otolaryngology Associates, who confirmed that he had hearing loss but did not recommend hearing aids at that time.  Then, the Veteran reported that in 2003 he was seen by Dr. Ditkoff regarding his tinnitus and hearing.  In April or May 2005 the Veteran's hearing test revealed hearing loss such that Dr. Ditkoff recommended that he wear hearing aids.  Again, treatment was unavailable for the tinnitus.  By January 2006 the Veteran reported that he was fitted with Digital Oticon hearing aids by Otohealth Hearing Aid Center.  The Veteran asserted that his hearing loss problems were a direct result of his punctured or ruptured eardrum.  

Also in February 2007, the Veteran's brother described receiving a letter from his brother in October or November 1967 wherein he learned of the Veteran's punctured or torn eardrum and hearing-related concerns.  The brother wrote that the Veteran had been told that his hearing would gradually return to normal, which it did after approximately two weeks.  The brother indicated that the Veteran experienced residual ringing in his ear, and was told that this too would eventually stop.  The brother speculated that "[a]pparently, the ringing did stop but it took a long while."  The brother wrote that just 10 years earlier the Veteran complained of reoccurring ringing in his ears, and hearing loss.  In January 2006 when the Veteran was fitted for hearing aids, the brother asked if his hearing loss could be attributed to his in-service head trauma.  The Veteran speculated that his hearing loss might be attributed to his hobby as a musician.  The brother, however, emphasized that the Veteran did not really play loud music. 

The Veteran was afforded a VA audiological examination in September 2007.  A review of the Veteran's claims folder revealed that the Veteran served in the Air Force as a medic.  The Veteran reported that his barracks were close to the flight line.  The Veteran's left eardrum was ruptured in October 1967, when he was slapped on the ear during a karate demonstration.  His hearing was within normal limits but asymmetric such that it was worse in the left ear in mid-October 1967.  By late October 1967 and December 1967, the Veteran's hearing was within normal limits, and by his January 1968 separation examination the Veteran's left eardrum was considered well healed, and there was no hearing loss.  

The Veteran's primary complaint in the examination was of hearing loss, causing the greatest difficulty with conversational speech.  He was an engineer for a bank.  He denied occupational and recreational noise exposure.  He reported a negative history of familial hearing loss.  The Veteran reported a history of bilateral tinnitus since service, although not constant.  An audiogram, revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
25
25
40
60
LEFT
30
30
30
55
65

Speech recognition scores were 94 percent in the right ear, and 84 percent in the left ear.  The tests revealed right ear hearing essentially within normal limits to 1000 Hz, with moderate to moderately-severe sensorineural hearing loss starting at 3000 Hz.  In the left ear, there was mild sensorineural hearing loss to 2000 Hz sloping to moderate to moderately-severe sensorineural hearing loss from 3000 Hz.  Speech recognition scores were good to excellent in the right ear, and fair to good in the left ear.  There was no evidence of middle ear pathology in either ear.  Treatment would not cause a change in the hearing threshold levels.  The examiner opined that hearing loss and tinnitus were less likely than not related to the Veteran's perforation of the left ear.  The examiner reasoned that the perforated left ear had healed, and the Veteran had normal hearing at separation.  The examiner concluded that the Veteran's high frequency sensorineural hearing loss and tinnitus were not related to an in-service injury that occurred in only one ear.  In addition, the tinnitus, which was reported as binaural and intermittent, was in the examiner's opinion not related to an injury that resolved during service.   

The Veteran submitted Internet articles which discuss tinnitus.  In addition, the Veteran highlighted portions of the articles that he believed pertained to his situation.  For instance, head injury was included under various causes of tinnitus in an ehealthMD article.  Perforation of the eardrum was a listed cause of tinnitus in a Health Link article.  In regards to treatment, tinnitus may simply go away on its own, or may be a permanent disability that an individual has to "live with" according to a Medicine Net article.  An eMedicine Health article indicated that in the majority of cases, tinnitus was caused by damage to the hearing organ.  A Mayo Clinic article listed inner ear cell damage as a common cause of tinnitus, and a head or neck injury as a possible cause of tinnitus.  

The Veteran was afforded a hearing in December 2008 in which he again explained that while in the Air Force he punctured his eardrum.  He described the experience as very, very painful.  The Veteran indicated that he experienced some hearing loss and tinnitus, and was told that it would clear up, which it did in approximately two weeks.  The tinnitus reportedly continued intermittently.  The Veteran explained that further complaints of his tinnitus were not evident in the separation examination or in service records, because as a medic he had mentioned the problem to an ENT specialist with whom he worked, and was told that the tinnitus would "go away."  The Veteran expected that because he often could not hear what others said, and his wife encouraged him to see a hearing specialist, he likely had hearing loss for approximately 5 to 10 years prior to seeking medical attention.  His initial hearing test showed hearing loss at high frequencies, and the doctor suggested that he wear hearing aids.  The Veteran emphasized how he experienced head trauma and a punctured eardrum in service, both of which were identified as causes of tinnitus by various Internet articles.  In addition, the representative emphasized that while in service, the Veteran worked in a hospital that was in direct proximity to a flight line.  The representative and the Veteran explained that although the Veteran had been a musician, he played cocktail lounge music, rather than a variety of loud rock music.  

In December 2008 a letter from Dr. Ditkoff was submitted.  It explained that the Veteran was a patient since December 2003, and had persistent complaints of tinnitus and hearing loss.  The symptoms had been unremitting and caused difficulty for the Veteran in his ability to concentrate and converse.  Dr. Ditkoff wrote that the Veteran had a history of tympanic membrane perforation during service, and prolonged exposure to airplane engines.  Given this information, Dr. Ditkoff opined that it was as likely as not that the Veteran's current bilateral hearing loss and tinnitus were related to his noise exposure while in the Air Force, or even possibly from the trauma to his eardrum that caused perforation.  

In October 2009, Dr. Catania wrote that he had evaluated the Veteran in June 2009.  At that time, the Veteran complained of bilateral hearing loss and constant tinnitus for approximately 8 to 10 years.  The Veteran attributed his hearing loss and tinnitus due to years of military service wherein he was exposed to the hazardous noise of jet aircraft, and an accident that perforated his left eardrum.  Testing revealed a bilateral, moderately severe high frequency sensorineural hearing loss, with speech reception threshold in good agreement with pure tone averages, indicating a valid test.  Dr. Catania opined that in view of the Veteran's close association with the exposure of hazardous noise from surrounding aircraft, it was more likely than not the Veteran's hearing loss and tinnitus were caused by such noise exposure.  Corresponding treatment records were included with the letter summarizing the audiological test results and etiological opinion.  

Then, in May 2010 the Veteran was afforded another VA audiological examination.  A review of the Veteran's history was similar to the above, with the added information that the Veteran reported his bilateral tinnitus was constant, beginning approximately 5 to 10 years earlier and described as a cricket sound.  An audiogram, revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
30
30
45
55
LEFT
30
25
35
40
55

Speech recognition scores were 90 percent in the right ear, and 88 percent in the left ear.  As such, the Veteran experienced mild to moderately severe sensorineural hearing loss.  The tinnitus was noted to be as likely as not a symptom associated with the hearing loss.  No significant effects on the Veteran's occupation or daily activities were noted.  The examiner reviewed the service medical records and noted that the Veteran's hearing was normal at separation without complaints of tinnitus or hearing problems.  A review of VA medical records showed that in November 2009 the Veteran reported tinnitus was initially on his left side, and that he reported bilateral tinnitus, which had become constant 15 years earlier (approximately 26 years after discharge).  The examiner observed that in September 2007 the Veteran had indicated that his tinnitus began in service.  The examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of the Veteran's service.  He reasoned that the Veteran had normal hearing at discharge, and had not then complained of tinnitus.  

Finally, in April and May 2011 the Veteran submitted a statement explaining why he disagreed with the VA examiner's opinion, and why his doctors' opinions should be given greater probative value.  The Veteran emphasized that he had submitted opinions from an audiologist, as well as from an otolaryngologist that related his hearing loss and tinnitus to service.  The Veteran also emphasized how he was exposed to in-service noise from the flight line, in that the medical barracks were in close proximity, and also that his work occasionally required him to pick-up or drop-off a patient on the flight line.  The Veteran mentioned that he had a scar on his left eardrum according to what he was told in his VA examination.  The Veteran included a Board opinion which remanded a case similar to his for further development, to include requiring the examiner to specifically address the repercussions of exposure to jet engine noise.  

The record on appeal includes the Veteran's statements of decreased hearing acuity and ringing in his ears since service.  The Board finds that the Veteran's statements in regards to his difficulty hearing and ringing in his ears are both competent and credible.  With respect to the question of competency, the Board notes that both decreased hearing acuity and ringing in the ears are the kinds of conditions lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Additionally, the Board finds that the Veteran's statements of hearing loss and ringing in his ears since service are credible.  In that regard, the Board observes that the Veteran's statements were consistent, whether he addressed a doctor for medical treatment or the VA for entitlement to service connection.  Although the Veteran has reported his tinnitus as beginning at different times, this is not inconsistent when considered in light of his numerous explanations that the tinnitus was present intermittently, then stopped, before restarting as a constant ringing.  The Veteran's reported medical history in this case is found to hold more probative weight than the VA examiner's opinion.

Further, the Veteran has submitted two medical opinions concluding that the Veteran's hearing loss and tinnitus are more likely than not associated with service, whether from exposure to jet engine noise or from a perforated eardrum or both.  Although the opinions were written without direct review of the Veteran's claims folder, they are based on the competent and credible reported history of the Veteran in regards to the perforation of his left eardrum and his exposure to jet engine noise from the barracks positioned close to the flight line.  In addition, each of the doctors conducted their own audiological examinations of the Veteran prior to offering an opinion as to the etiology of his hearing loss and tinnitus. 

As the evidence is in equipoise regarding the hearing loss and tinnitus, the benefit-of-the-doubt doctrine is applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 (1990).  Consequently, the Board finds the evidence of record supports service connection for the Veteran's hearing loss and tinnitus.  




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


